[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-12675                 JANUARY 20, 2006
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

                   D. C. Docket No. 04-20924-CR-ASG

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                  versus

ROBERTO RODRIGUEZ,

                                                      Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (January 20, 2006)

Before EDMONDSON, Chief Judge, ANDERSON and BIRCH, Circuit Judges.


PER CURIAM:
      J. Rafael Rodriguez, appointed counsel for Roberto Rodriguez, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Rodriguez’s conviction and sentence are AFFIRMED.




                                          2